DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubenruss et. al. US 20170210069
Regarding Claim 1, Stubenruss discloses a material plasticizing device comprising: a rotor including a material introduction portion open on an outer peripheral side surface (Figure 5, disc/rotor-112, [0035], [0036]), and a groove forming surface on which a scroll groove kneading a material introduced from the material introduction portion is formed (Figure7, scroll groove-112a); a case that surrounds an outer periphery of the groove forming surface (Figure 5-7, case and outer periphery of the groove surface is shown below); a facing portion including a facing surface that faces the groove forming surface (Figure 5, annotated figure below), a heater that heats the material in the scroll groove (Figure 5, heater-126, [0036]), and a communication hole through which the material plasticized by a heat of the heater flows ([0038]); and a material supply source that stores the material, wherein a coupling pipeline is formed in the case/housing (Figure 5, coupling pipeline is annotated below), a material supply path is formed by the case and the outer peripheral side surface of the rotor (Figure 5, supply path of the material is formed by the case and the outer peripheral side of rotor-112, shown by the arrows in the annotated figure below ), and the material flows into the material introduction portion through the coupling pipeline and the material 51 supply path (Figure 5).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

2, Stubenruss discloses the material supply path is formed so as to surround an outer periphery of the rotor (Figure 5, material supply path shown with arrows in the annotated figure above).
 9.	Regarding Claim 3, Stubenruss discloses a bottom surface of the material supply path is inclined to be positioned downward in a gravity direction as approaching the outer peripheral side surface of the rotor (annotated figure above).
10.	Regarding Claim 4, Stubenruss discloses an angle interposed by the bottom surface and the outer peripheral side surface of the rotor decreases as separating from a coupling position between the material supply path and the coupling pipeline in a rotation direction of the rotor (Figure 5, discloses angle sandwiched between the bottom surface and the outer peripheral side surface of the rotor is smaller when going away from the connecting position of the material supply path in a rotation direction of the rotor).
11.	Regarding Claim 5, Stubenruss discloses a width of the material supply path in a radial direction of the rotor decreases as separating from a52 coupling position of the material supply path and the coupling pipeline in a rotation direction of the rotor (Figure 5, showing that the width of the radial material supply path of the rotor-112 is smaller when going away from the connecting position of the material supply path in a rotation direction of the rotor).
12.	Regarding Claim 6, Stubenruss discloses material supply path has a smaller cross-sectional area in a cross section perpendicular to a direction along the material supply path as separating from a coupling position with the coupling pipeline in a rotation direction of the rotor (Figure 5, cross section area of the section perpendicular direction to the direction along the material supply path is smaller when going away from the connection position of the material supply path in a rotation direction of the rotor). 
13.	Regarding Claim 7, Stubenruss discloses the rotor is provided with a stirring portion that stirs the material in the material supply path when the rotor rotates (Figure 5 shows the direction of rotation of the rotor-112).
14.	Regarding Claim 8, Stubenruss discloses the stirring portion is configured to include a protruding portion protruding from the outer peripheral side surface of the rotor, or a recessed portion of the outer peripheral side surface (Figure 10b,c showing the recessed portion of the outer peripheral side surface).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-700-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DEBJANI ROY/Examiner, Art Unit 1741                    

/MARC C HOWELL/Primary Examiner, Art Unit 1774